Citation Nr: 0616511	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. What evaluation is warranted for post-traumatic stress 
disorder (PTSD) for the period from April 21, 1998 to January 
20, 2000?

2. What evaluation is warranted for post-traumatic stress 
disorder (PTSD) for the period from January 21, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active military duty from October 1971 
to April 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, granting service connection for PTSD and assigning 
a 10 percent evaluation for that disorder, effective from 
April 21, 1998.  The veteran submitted a notice of 
disagreement with that decision in September 1998.  A 
statement of the case was not issued in response to the 
initial notice of disagreement until May 2002. In the 
interim, in a September 1998 rating action a 30 percent 
rating was assigned for PTSD, effective from April 21, 1998.  
In a May 2001 rating action the veteran was granted an 
increased disability rating for PTSD to 50 percent, effective 
January 21, 2000.  The veteran thereafter perfected his 
appeal.

A video conference hearing was held in August 2003, and a 
transcript of that hearing is in the file.

In May 2004, the Board remanded the case to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  From April 21, 1998, to January 20, 2000, the veteran's 
PTSD was productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  From January 21, 2000, until June 7, 2004, the veteran's 
PTSD was 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.  

3.  From June 8, 2004, the veteran's PTSD has been productive 
of occupational and social impairment with deficiencies in 
most areas, but not total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  From April 21, 1998, to January 20, 2000, the criteria 
for a rating in excess of 30 percent for PTSD were not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2005).

2.  From January 21, 2000, until June 7, 2004, the criteria 
for a rating in excess of 50 percent for PTSD were not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411.

3. Effective June 8, 2004, the criteria for a 70 percent 
rating for PTSD, but not more, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and, in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the May 2002 
statement of the case, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the February 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the appellant's claim, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the June 1998 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

I.  Background

At a May 1998 VA examination, the examiners noted that the 
veteran had been followed for about two months at the VAMC 
mental health clinic. He had been diagnosed with PTSD in 
April 1998.  He had no previous psychiatric treatment or 
hospitalizations. His symptoms included increasing 
nightmares, flashbacks, and intrusive recollections.  

Mental status examination showed the veteran to be on time, 
appropriately dressed, neatly groomed, cooperative and 
articulate throughout the interview.  He displayed no 
psychomotor retardation or agitation. He denied suicidal or 
homicidal ideations, visual or auditory hallucinations or 
paranoia.  His thought process was linear and goal directed.  
Memory and concentration were intact.  Insight and judgment 
were fair to good.  Speech was normal and affect appropriate.  
He had no paranoia or delusions and denied any thought 
impairments.  He had no difficulty maintaining his personal 
hygiene.  Ritualistic behaviors were denied.  The examiner 
diagnosed PTSD, mild.  A GAF of 55 was assigned.  The 
examiner opined that the veteran had some difficulty with 
social and occupational areas of functioning but generally 
functioned pretty well and had some meaningful personal 
relationships.  

At an April 2001 VA examination, the examiner reviewed the 
claims file prior to the examination.  The May 1998 VA 
examination GAF of 55 was noted, as was a GAF of 60 assigned 
in an August 2000 VA clinical outpatient report.  In a 
November 2000 VA clinical outpatient report he was assigned a 
GAF of 30.  

The examiner noted that the claims file contained a well 
developed history of PTSD including letters from a 
rehabilitation counseling center, a VA social worker, as well 
as several other evaluations.   

The veteran believed that his condition had deteriorated 
since his previous evaluation.  He reported nightmares and 
chest pains which a cardiologist indicated were most likely 
stress related.  The veteran described a history of startle 
reaction particularly due to helicopter noise.  The veteran 
noted that he was very obsessive and compulsive and had some 
ritualistic behavior.  He tried to avoid thoughts and 
reminders of Vietnam.  The veteran reported chronic sleep 
disturbance and was taking Paxil and sleeping pills for his 
PTSD.  He resided alone in an apartment and did not have much 
contact with his family.  He reported no social life, avoided 
crowds, and had problems interacting at work. However, he 
stated that he interacted with people at church but has very 
little recreation or relaxation activities.  The veteran 
reported a history of heavy alcohol use quitting in 1991.  
The veteran reported being employed full time as a heavy 
equipment operator for the county.  He was seen at least 
twice monthly by a social worker and a physician at VA.  

The examiner noted that the veteran arrived on time.  He was 
not in any significant acute distress.  He appeared 
despondent but his mood was appropriate.  He was 
appropriately dressed, neatly groomed, alert, oriented, 
responsive, pleasant and cooperative.  He expressed himself 
in a relevant and coherent fashion.  He denied current or 
recent suicidal or homicidal ideation although admitted 
suicidal ideation in the past.  He denied bizarre, morbid 
preoccupations, or delusional beliefs.  There was some 
evidence of psychomotor retardation.  A history of being 
easily angered was acknowledged. Verbal comprehension and 
abstract thinking ability was good, and short term memory was 
within normal limits.

The examiner opined that the ratings and GAF of 55-60 
assigned in April 1998 and August 2000 were more accurate 
than the GAF of 30 in describing the veteran's true 
limitations.  The diagnosis was PTSD, chronic, severe and a 
current GAF of 55 was assigned.

At an April 2002 VA examination, the claims file was not 
provided to the examiner prior to the examination.  The 
examiner noted that the veteran indicated PTSD was first 
diagnosed in 1991. He believed his PTSD worsened with age.  
He had no hospitalizations for mental health reasons.  His 
treatment consisted of clinical outpatient treatment and 
medications.  The veteran reported being worried that he 
might lose his job due to a reduction in force.  He reported 
going to church regularly.  His faith was important in 
maintaining his psychological balance.  He was a trustee on 
the board and helped in Sunday school by driving the church 
van for school.  

Mental status examination showed the veteran to be pleasant.   
He was dressed in work clothes splattered with paint.  Eye 
contact was fair.  He was anxious at times when discussing 
trauma memories and job concerns.  Thought content was clear 
and goal directed, and memory was adequate.  The diagnosis 
was PTSD, and a GAF of 55 was assigned.

At an August 2003 video conference hearing, the veteran 
testified that while he was employed full-time, he had missed 
a significant amount of work due to his PTSD.  He would go 
home when he became overly stressed, anxious, or angry 
because he was unable to function at work. He testified that 
he had been issued a warning by his supervisor because of 
excessive absences. In support of this testimony, the veteran 
submitted a May 2002 record of warning signed by his 
supervisor. 

In a May 2004 Remand, among other development ordered, a 
social and industrial survey and a VA PTSD examination were 
scheduled to better ascertain the nature of the veteran's 
interactions and functioning, both socially and in the work 
environment due to PTSD.

A June 21, 2004, letter was received from the Charleston Vet 
Center noting the veteran had been a client since March 2000.  
The veteran was noted to report being excessively absent from 
work due to his PTSD. His PTSD symptoms were opined to be 
chronic and severe and significantly impacting his 
occupational and social functioning.  A GAF of 46 was 
assigned.

In the December 2004 Social and Industrial Survey report, the 
claims file was noted to have been fully reviewed by the 
social worker prior to the interview.  The veteran had 
recently been married. The social worker noted that the 
veteran reported daily flashbacks, hyperarousal, 
hypervigilance, depression, paranoia, and a restricted 
affect.  He had excessive absences from work due to PTSD.  
The veteran was noted to be extremely impaired by chronic and 
severe PTSD.  He had a support system in his wife, work 
supervisor, and cousins.  The social worker opined, however, 
that his job situation was precarious and if assigned to a 
different supervisor he probably would be fired.  The 
investigator's impression was severe to extreme industrial 
impairment and severe social impairment.

At a December 2004 VA examination, the claims file was not 
received prior to the examination.  The examiner noted that 
he would proceed with the examination and review the claims 
file when received.  

The veteran was dressed in a clean sweatshirt, work trousers 
with slight paint drops, and high topped work shoes.  He was 
cooperative with adequate eye contact.  His speech rate, 
prosody, and volume were all normal. Mood was somewhat empty 
and anhedonic; his affect was congruent with topic and mood.  
The veteran's responses were slow, measured, occasionally 
ponderous but quite accurate.  The examiner anticipated 
abnormal perception, thought process, and thought content; 
however these were all normal. The veteran denied 
hallucinations, delusions, suicidal or homicidal ideations.  
In essence, he displayed an intact sensorium.  The veteran 
was well oriented and aware of the implications of the 
evaluation and took a keen interest in it.  His memory was 
intact, and judgement and insight appeared unimpaired.  His 
intelligence was judged to be at about the 110 IQ level.
  
The examiner noted that the veteran had not imparted any 
information which would in any matter indicate a disability 
greater than 50 percent.  He appeared acutely aware of his 
objectives. He was asked if he might be preemptively pursuing 
a total and permanent unemployment status.  He responded 
that, "it is an option I'd like to pursue."  The diagnosis 
was chronic severe PTSD with more recent unexcessive 
regression rather than amelioration of symptoms.  A GAF of 46 
was assigned.
The examiner noted that the veteran was:

Articulate, forceful and possessed of a 
serviceable memory.  He appears to be 
physically sound, as well.  In contrast, 
(the veteran) depicts an extremely 
tenuous employment, with accelerating 
negative events which threaten his 
livelihood.  I retreat to my former 
statement that (the veteran's) post 
traumatic stress disorder symptoms have 
moderately, if on occasion dangerously, 
increased.  I have pondered the 
possibility that (the veteran) is setting 
the table, as it were, for total and 
permanent unemployment.  .......  

He noted that further dimension and clarity would be possible 
after he reviewed the claims file.

Subsequently in November 2005, the claims file was received 
and reviewed by the examiner.  He noted that due to the sheer 
volume of the information in the claims file, particularly 
the number of evaluations and interviews, he was concerned 
about the "practice effect."  This was the ability of 
anyone, to hone or trim his responses based on the wealth of 
questions previously asked.  The examiner noted that the 
veteran could have fabricated and colluded with his employer 
to support his plan to increase his income through a total 
disability rating.  However he added that: 

Yet taken in totality, the information 
accrued on this individual tends to 
support his statements and to depict him 
as truthful and principled, if ardent and 
importuning.  

The examiner noted however that the veteran was still 
employed.  Thus a total rating was discouraged.  He opined 
that the veteran's symptoms have increased, based mainly on 
VA statements as well as increased medication.  "However, 
this increase in severity is moderate, in my estimation."

II.  Analysis

With respect to this claim the Board is not concerned with 
service connection, as that has already been established. 
Rather, it is the level of disability that is of concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered. 38 C.F.R. § 
4.1.  The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 
 
It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

If PTSD causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships a 50 
percent evaluation is in order.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.
 
If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships then a 70 percent evaluation 
is in order.  Id.
 
Finally, the rating schedule provides that a 100 percent 
rating for PTSD is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  
 
The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify a total rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  In this 
regard, a GAF score of 41 to 50 is indicative of serious 
impairment in social, occupational, or school functioning; of 
between 51 and 60 indicates that the veteran has "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)." A GAF score of between 
61 and 70 indicates that the veteran has "some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within in the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationship." 

For the period from April 21, 1998, to January 20, 2000, the 
record reflects that the veteran's psychiatric symptoms 
included frequent nightmares, chronic thoughts and reminders 
of Vietnam with some resulting anxiety, exaggerated startle 
response and 
irritability, and chronic sleep disturbance.  Still, the 
veteran was working full time as a heavy equipment operator, 
and neither impaired judgment nor abstract thinking was 
noted.  A May 1998 examiner diagnosed PTSD, mild.  A GAF of 
55 was assigned 

Further, prior to January 21, 2000, the veteran's PTSD was 
not productive of occupational and social impairment with 
reduced reliability and productivity.  There was no evidence 
of flattened affect, or circumstantial, circumlocutory, or 
stereotyped speech.  There was no evidence of panic attacks 
more than once a week, or that the appellant had difficulty 
understanding complex commands.  Neither the appellant's 
judgment was impaired, nor were his abilities to think 
abstractly.  While there were signs of social difficulties, 
the appellant was able to maintain an effective work 
relationship.  The May 1998 examiner opined that the veteran 
had some difficulty with social and occupational areas of 
functioning but generally functioned pretty well and had some 
meaningful personal relationship.  Accordingly, the Board 
finds that for the period from April 21, 1998, to January 21, 
2000, the preponderance of the evidence is against finding 
that a rating in excess of 30 percent for PTSD is warranted.  

For the period subsequent to January 21, 2000, until June 7, 
2004, the record reflects that the veteran's psychiatric 
symptoms still included frequent nightmares, chronic thoughts 
and reminders of Vietnam with some resulting anxiety, 
exaggerated startle response and irritability, and chronic 
sleep disturbance.  His symptoms of PTSD appear to have 
worsened.  However, the veteran was still working full time 
as a heavy equipment operator, and he was neither suicidal 
nor homicidal.  April 2001 and April 2002 VA examinations 
both assigned GAF scores of 55, which indicated no more than 
moderate PTSD.  

Further, prior to June 8, 2004, the veteran's PTSD was not 
productive of occupational and social impairment with 
deficiencies in most areas.  There was no evidence of such 
symptoms as suicidal ideation; obsessional rituals which 
interfered with routine activities.  His speech was logical.  
The veteran did not show evidence of impaired impulse 
control, or a neglect of personal appearance and hygiene.  

While there were signs of social difficulties, the appellant 
was married for the first time and continued to maintain an 
effective work relationship.  Accordingly, the Board finds 
that for the period from January 21, 2000, to June 7, 2004, 
the preponderance of the evidence is against finding that a 
rating in excess of 50 percent for PTSD is warranted.  

For the period beginning on June 8, 2004, the record shows 
that his Vet Center counselor believed the veteran to be 
severely disabled although he was still married and still 
working.  His VA social worker found that his PTSD was severe 
in nature and significantly impacted his occupational and 
social functioning as reflected by the assignment of a GAF of 
46.  In the December 2004 social and industrial survey, the 
interviewer found the veteran to be extremely impaired by 
chronic and severe PTSD.  His industrial impairment was 
considered to be severely impaired while his social 
impairment was severely impaired.  In a December 2004 VA 
examination and November 2005 examination addendum, the 
examiner found the veteran's PTSD to be severe and 
retrograding.  A GAF of 46 was again assigned.  Accordingly, 
resolving reasonable doubt in the appellant's favor the Board 
finds that a 70 percent rating is in order effective from 
June 8, 2004.  

With respect to the appellant's entitlement to a 100 percent 
rating during any period since the initial award.  The record 
shows no evidence of a gross impairment in thought processes 
or communication.  The veteran does not suffer from 
persistent delusions or hallucinations, he does not exhibit 
grossly inappropriate behavior, and he is not in persistent 
danger of hurting himself or others.  The veteran can care 
for his own personal hygiene, and he is not disoriented as to 
time or place.  Finally, while the veteran may be in danger 
of losing his job, he has been and remains fully employed 
since his initial grant of service connection.  While he has 
alleged difficulties in his social relationships, he remains 
married and involved with his family and church.  
Accordingly, a rating in excess of 70 percent for any period 
since the initial grant is not in order.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
from April 21, 1998, to January 20, 2000, is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
from January 21, 2000, until June 7, 2004, is denied.

Entitlement to a 70 percent evaluation for PTSD effective 
June 8, 2004, is granted subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



